The opinion of the court was filed March 3, 1884.
Per Curiam
: The fact that á husband acts as agent for his wife in buying and selling and in investing her money does not, without her- consent, transfer her property to him. The purpose of the Act of 1848 is to protect a married woman in the enjoyment of her separate property. It is not necessary that her property be exclusively in her own possession. It may be in the concurrent possession of herself and her husband, without causing a forfeiture of her right, of property. Holcomb v. Peoples’ Savings Bank, 11 Norris, 338.
In the present case the evidence fully justified the submission to the jury. We see no error in the charge nor in the answers to the points.
Judgment affirmed.